DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner notes the entry of the following papers:
Amended claims filed 7/22/2022.
Applicant arguments/remarks made in amendment filed 7/22/2022.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/2022 has been entered.
 
Claims 1-5, 9-13, and 17-21 are amended. 
Claims 6, 14, and 22 are cancelled. 
Claims 1-5, 9-13, and 17-21 are presented for examination.

Response to Arguments
Applicant’s arguments that the prior art of record does not disclose the amended limitations are moot in view of new grounds of rejection.  See detailed rejection.


Claim Interpretation
“Component” is being interpreted as a basic unit of a graphic machine learning algorithm platform that can be organized into an ordered process to create a model having a certain function. (Specification of instant application, paragraph [3], line 1 “A graphic machine learning algorithm platform is a user interaction platform and can provide a modeling function to users.  Components are basic units of the graphic machine learning algorithm platform.  A user organizes components into an ordered process to establish a model having a certain function.”) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 9-13, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Harvey et al (Bringing “No Ceiling” to Scratch: Can One Language Serve Kids and Computer Scientists?, herein Harvey), and Maloney et al (The Scratch Programming Language and Environment, herein Maloney).
Regarding claim 1,
	Harvey teaches a component releasing method (Harvey, Fig. 2, Fig. 3, and page 3, paragraph 3, line 1 “Fortunately for the Berkeley effort, the other author of this paper (Monig) developed an extension to Scratch called BYOB (Build Your Own Blocks) that solved the first problem (recursion) by allowing users to create new Scratch Procedures:” 
    PNG
    media_image1.png
    748
    1213
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    410
    1201
    media_image2.png
    Greyscale

In other words, block is component, and BYOB is a component releasing method.), comprising:
	receiving an instruction to create a new component (Harvey, Figure 16, “Make a block”

    PNG
    media_image3.png
    169
    739
    media_image3.png
    Greyscale

In other words, clicking on “Make a block” is the method receiving an instruction to create a component.), corresponding to
	a functional model including a plurality of components connected into an ordered process (Harvey, Fig. 3, and page 3, paragraph 3, line 1 “Fortunately for the Berkeley effort, the other author of this paper (Monig) developed an extension to Scratch called BYOB (Build Your Own Blocks) that solved the first problem (recursion) by allowing users to create new Scratch Procedures:” Examiner notes that “functional model” is not explicitly defined in the specification of the instant application.  The specification of the instant application recites “The method can comprise: after receiving a component creation instruction, creating…a first component according to a functional model.” (Specification, paragraph [6], line 2.) Similarly, “The method can comprise: after receiving an instruction to release a functional model as a new first component, determining an input end and an output end of the new first component according to the connection relationship of second components in the functional model, determining unique identifiers of mandatory parameters of the second components in the function model.” (Specification, paragraph [5], line 2.) Based on this, Examiner is interpreting that a functional model is a procedure that contains one or more components.  Once the functional model is assembled from components, it can be released as a new component.  In other words, procedure is a functional model.) ;
	determining unique identifiers of mandatory parameters of components that form the functional model, (Harvey, Figure 2. In other words, from Fig. 2, the block spaces that allow users to input “200” or “size” are unique identifiers of mandatory parameters of this particular component.) wherein
	the unique identifiers are used for the new component to identify values of the mandatory parameters during running of the new component (Harvey, Figure 2. In other words, block spaces are unique identifiers, and the values of the input such as “200” to the block spaces are values.) ; and
	releasing the functional model as the new component (Figure 3, and Figure 5, and page 3, paragraph 3, line 1 “Fortunately for the Berkeley effort, the other author of this paper (Monig) developed an extension to Scratch called BYOB (Build Your Own Blocks) that solved the first problem (recursion) by allowing users to create new Scratch Procedures:”

    PNG
    media_image4.png
    291
    791
    media_image4.png
    Greyscale

In other words, creating a new block (procedure) is implementing the functional model and clicking “OK” on the Block Editor (Figure 3) is releasing it as a new component.) , wherein releasing the functional model as the new component comprises:
	inputting [test] data to the new component and running the new component to analyze the [test] data (Harvey, Figure 6, Figure 12, and, paragraph 5, line 1 “Our goal is that these input type declarations help the user, not bind the user. Also, this entire feature is optional; by default, the block editor makes all input slots be of type Anything, and the programmer must access a special menu to choose a more restrictive type:”

    PNG
    media_image5.png
    390
    1112
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    444
    793
    media_image6.png
    Greyscale

In other words, from Figure 12, input is input, and from Figure 6, clicking on a block is running the component.  It is implicit that a programmer can test a new component (procedure) by providing input test data.) ;
	inputting the [test] data to the functional model and running the functional model to analyze the [test] data (Harvey, Figure 3,  Examiner notes that with Scratch, combining several blocks to create a new block and then inputting data and clicking on it is converting a functional model into a component and executing. In other words, inputting data is inputting test data, and running the component by clicking on it is running the functional model to test it.) ; and 
	in response to a determination that data output by the new component after completion of running the new component to analyze the [test] data is the same as data output by the functional model after completion of running the functional model to analyze the [test] data, releasing the functional model as the new component (Harvey, Figure 3, and Figure 6,  In other words, combining several blocks to create a more complex block and then running the component with input to determine if it produces the result you want (i.e. a fish that says “small pumpkin cone” – See Figure 6) is determination that data output… is the same as data output by the functional model, and saving the component to the library is releasing the new component so it can be used in the future.) .	
	Harvey teaches test by virtue of the fact that Harvey discloses an extension to Scratch which is a visual programming environment and language that allows for testing and debugging. However, Harvey is necessarily brief in order to disclose the extension BYOB (Build Your Own Blocks) and does not disclose all elements of Scratch.
	Maloney teaches test (Maloney, page 4, paragraph 1, line 4 “By eliminating potentially jarring mode switches and compilation pauses, Scratch helps users stay engaged testing, debugging, and improving their projects.  We say that Scratch is tinkerable because it lets users experiment with commands and code snippets the way one might tinker with mechanical or electronic components.  Tinkerability encourages hands-on learning and supports a bottom-up approach to writing scripts where small chunks of code are assembled and tested, then combined into larger units.  Tinkerability helps users discover the functionality of blocks.  A block can be tested by clicking on it, even in the palette.”  In other words, test is test.)
	Both Maloney and Harvey are directed to visual programming environments, in particular Scratch. Harvey teaches how to create and release new programming blocks to add new functionality to the Scratch language by using the extension BYOB (Build Your Own Blocks), but does not explicitly teach every feature of the Scratch language.  Maloney teaches a more complete description of the functionality of the Scratch language but does not teach the extension BYOB.  In view of the teaching of Harvey, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Maloney into Harvey.  This would result in a more detailed description of the functionality of Scratch as well as the ability to add new functionality through the creation of Blocks.
	One of ordinary skill in the art would be motivated to do this because Scratch has been used in such a wide range of projects that being able to extend it by creating blocks would provide even more functionality as well encourage more development. (Maloney, page 1, paragraph 1, line 1 “Scratch is a visual programming environment that lets users create interactive, media-rich projects. People have created a wide range of projects with Scratch, including animated stories, games, online news shows, book reports, greeting cards, music videos, science projects, tutorials, simulations, and sensor-driven art and music projects (Figure 1.)”
Regarding claim 2,
	The combination of Harvey and Maloney teaches the method according to claim 1, further comprising: after receiving the instruction to create the new component,
	determining an input end and an output end of the new component according to connection relationship of the components (Harvey, Figure 3, Figure 6. In other words, blocks are components, snapping together command blocks is determining an input end and an output end, and using the Make a Block tool to combine the blocks into a more complex block is creating a new component.) . 
Regarding claim 3,
	The combination of Harvey and Maloney teaches the method according to claim 1, wherein determining the unique identifiers of the mandatory parameters of the components in the functional model comprises: after receiving an instruction to select one of the components in the functional model,
	displaying a visual interface of the one of the components (Harvey, Figure 3.
In other words, the Block Editor is displaying a visual interface of the components.) ; and
	receiving a unique identifier of a mandatory parameter of the one of the components through the visual interface (Harvey, Figure 2.  In other words, the block spaces are unique identifiers of mandatory parameters, and visually displaying the command block, as shown in Figure 2, is receiving through the visual interface.) . 
Regarding claim 4,
	The combination of Harvey and Maloney teaches the method according to claim 3, wherein the visual interface comprises:  a configuration interface of a mandatory parameter configuration control of the one of the components, wherein
	the mandatory parameter configuration control is used to receive a configuration instruction for the mandatory parameter during the running of the new component  (Harvey, Figure 8, and page 6, paragraph 4, line 1 “Figure 8 shows that the arrow at the right end of the RUN and CALL blocks can be clicked to expose as many slots as desired for providing arguments to the procedure being called.  In almost all cases, BYOB can figure out where in the procedure the argument(s) should be used, but the arrow at the end of  THE BLOCK and THE SCRIPT blocks can be clicked to expose slots in which explicit formal parameters can be added and then dragged into the encapsulated block or script if necessary.”

    PNG
    media_image7.png
    173
    1157
    media_image7.png
    Greyscale

 In other words, formal parameter is mandatory parameter, RUN and CALL blocks can be clicked to expose as many slots as desired for providing arguments is receive a configuration instruction, and while it is running is during the running of the new component.) .
Regarding claim 5,
	The combination of Harvey and Maloney teaches the method according to claim 4, wherein the visual interface further comprises: a configuration interface of an optional parameter configuration control, wherein
	the optional parameter configuration control is used to receive a configuration instruction for the optional parameter during the running of the new component  (Maloney, page 2, paragraph 1, line 3 “In fact, they can even change parameters or add blocks to a script while it is running.” In other words, change parameter… while it is running is optional parameter configuration control is used to receive a configuration instruction, and while it is running is during the running of the new component.) .
16.	Claims 9-13 are apparatus claims that correspond to method claims 1-5, respectively.  Otherwise they are the same.  It is implicit that a computer implemented method requires an apparatus with memory storing instructions, and one or more processors configured to execute the set of instructions in order to execute. Therefore, claims 9-13 are rejected for the same reasons as claims 1-5, respectively.
17.	Claims 17-21 are non-transitory computer readable medium claims that correspond to method claims 1-5, respectively.  It is implicit that a computer implemented method requires a non-transitory computer readable medium in order to execute.  Therefore, claims 17-21 are rejected for the same reasons as claims 1-5, respectively.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART RYLANDER whose telephone number is (571)272-8359. The examiner can normally be reached Monday - Thursday 8:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.R./Examiner, Art Unit 2124       



                                                                                                                                                                                                 /MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124